DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Machuca et al. disclose: at least one light source (fig.1 item 130) which emits excitation light in the direction of at least a first sensor layer (fig.1 items 110 & 116 in front of 130); a first sensor layer embodied to contact a medium (fig.1 item 112), wherein the first sensor layer emits emission light as a function of incident excitation light and a concentration of a measured variable of the medium (para. [0035]); at least one receiver (fig.1 item 140) which receives the emission light and converts the emission light into a received signal, wherein a measured value for the measured variable can be generated from the emission light. In the first embodiment, Machuca et al. are silent: a first light guide which conducts excitation light from the at least one light source onto a first region of the first sensor layer and conducts emission light from the first region of the first sensor layer to the at least one receiver; and a second light guide which is independent of the first light guide and conducts excitation light from the at least one light source onto a second region of the first sensor layer and conducts emission light from the second region of the first sensor layer to the at least one receiver.
In a further embodiment, Machuca et al. disclose: a first light guide (fig.3 item 358) which conducts excitation light from the at least one light source onto a first region of the first sensor layer motivated by the benefit for increased accuracy (Machuca et al. para. [0012]).
In light of the benefits for increased accuracy as taught by Machuca et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the two embodiments of Machuca et al.
In the further embodiment, Machuca et al. are silent: a first light guide  which conducts emission light from the first region of the first sensor layer to the at least one receiver; and a second light guide  which is independent of the first light guide and conducts excitation light from the at least one light source onto a second region of the first sensor layer and conducts emission light from the second region of the first sensor layer to the at least one receiver motivated by the benefits for avoiding signal crosstalk.
In a similar field of endeavor, Hunter et al. disclose: a first light guide (para. [0028]) which conducts emission light from the first region of the first sensor layer to the at least one receiver (para. [0028]). The prior arts of record fail to teach, disclose, suggest or make obvious: second light guide which is independent of the first light guide and conducts excitation light from the at least one light source onto a second region of the first sensor layer and conducts emission light from the second region of the first sensor layer to the at least one receiver.
Claims 2-9 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        





/MAMADOU FAYE/Examiner, Art Unit 2884